

Exhibit 10.2


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


SECURED PROMISSORY NOTE


MEEMEE MEDIA INC.


US $1,000,000.00
February 3, 2014



FOR VALUE RECEIVED, MeeMee Media Inc., a Nevada corporation (the “Company”),
promises to pay to KF Business Ventures, LP, a California limited partnership
(the “Holder”), or its registered assigns, the principal amount of One Million
United States Dollars (US $1,000,000.00).  The following is a statement of the
rights of the Holder of this Secured Promissory Note (the “Note”) and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:


1.   Security Agreement; Warrant Coverage; Transaction Fee.


1.1     Secured Obligation.  The obligations of the Company under this Note
shall be secured pursuant to the terms of the Security Agreement (the “Security
Agreement”), in the form of Exhibit A hereto, which shall be executed between
the Company and Holder simultaneously herewith.


1.2     Warrants.  Holder shall be issued warrants to purchase up to Three
Million (3,000,000) shares of the Company’s Common Stock with a five (5) year
term pursuant to a Warrant Agreement (the “Warrant”), in the form of Exhibit B
hereto, which shall be executed between the Company and Holder simultaneously
herewith.


1.3     Transaction Fee.  Holder shall be issued One Hundred Thousand (100,000)
shares of Company common stock within five (5) days after the funding of the
amount loaned hereunder by Holder.


1.4     Piggyback Registration Rights; Acquisition Registration Rights.   If, at
any time Holder owns any of the One Hundred Thousand (100,000) shares of Company
common stock issued pursuant to Section 1.3, the Company shall determine to
prepare and file with the Securities and Exchange Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of 1933 Act, as amended (the “Act”) of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the 1933 Act) or their then

 
1

--------------------------------------------------------------------------------

 

equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall deliver to Holder a written notice of the Company’s determination to file
the registration statement and, if within fifteen days after the date of the
delivery of such notice, Holder shall so elect in writing to the Company, then
the Company shall include in such registration statement all or any part of the
One Hundred Thousand (100,000) shares of Company common stock which Holder
elects to be included in the registration statement, subject to customary
underwriter cutbacks applicable to all holders of registration rights and
Holder’s execution of customary representation documentation.  Additionally,
Holder shall be granted the same registration rights for the One Hundred
Thousand (100,000) shares of Company common stock issued pursuant to Section 1.3
as the registration rights which are granted to the investors in any Company
financing completed in connection with the Acquisition (as defined below).


2.   Interest.  The amount of outstanding principal shall bear interest at a
rate of one percent (1%) per month; provided, however, upon the occurrence of an
uncured Event of Default, the outstanding principal at the time of such uncured
Event of Default shall accrue at the rate of seventeen percent (17%) per annum
during the period of time which the Event of Default is continuing and not
cured, and the amount of any and all such default interest shall be payable on
demand by the Holder.  Interest shall accrue on the princi­pal balance from the
date hereof and shall be calculated on the basis of a 365-day year.


3.   Repayment.  All unpaid principal, together with the then accrued interest
and any other amounts payable hereunder, shall be due and payable on the date
(the “Maturity Date”) which is the first to occur between (i) the closing of the
Company’s previously announced acquisition of a Latin American mobile services
target (the “Acquisition”); or (ii) six (6) months after the date hereof.  This
Note may be prepaid in whole or in part at any time by the Company without the
prior written consent of the Holder.


4.   Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” under this Note:


 4.1  Failure to Pay; Other Default.  The Company shall (i) fail to pay all
outstanding principal and interest due and owing under this Note on the Maturity
Date; or (ii) fail to perform any material obligation under this Note, the
Security Agreement or the Warrant which is not cured by the Company within ten
(10) days of the Company’s receipt of the Holder’s written notice to the Company
of such failure; or


 4.2  Voluntary Bankruptcy or Insolvency Proceedings.  The Company shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (iii) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (iv) take any action for the purpose of
effecting any of the foregoing; or



 
2

--------------------------------------------------------------------------------

 

 4.3      Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the Company’s property, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the Company’s debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced and an order
for relief entered or such proceeding shall not be dismissed or discharged
within thirty (30) days of commencement.


Upon the occurrence or existence of any Event of Default described in Section
4.1 and at any time thereafter during the continuance of such Event of Default,
the Holder may, by written notice to Company, declare this Note immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived the Company, anything contained
in this Note to the contrary notwithstanding.  Upon the occurrence or existence
of any Event of Default described in Sections 4.2 and 4.3, immediately and
without notice, this Note shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained in this Note to the
contrary notwithstanding.  In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Holder may exercise any
other right, power or remedy permitted to it by law.


5.   Representations and Warranties of Holder.  The Company is issuing the Note,
the Warrants and the Shares (collectively, the “Securities’) to Holder in
reliance upon the following representations made by Holder:


 5.1  Purchase Entirely for Own Account.  Holder acknowledges that the
Securities will be acquired for investment for Holder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same.  By executing this
Agreement, Holder further represents that Holder does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities.  Holder acknowledges and agrees that the Securities are being
offered and issued in reliance upon federal and state exemptions for
transactions not involving any public offering.  Holder is able to bear the
economic risk and lack of liquidity inherent in holding the Securities.


 5.2  Disclosure of Information.  Holder acknowledges that it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Securities.  Holder has had the opportunity to review the Company’s
public reports filed with the Securities and Exchange Commission which contain
the most recent public information regarding the Company (the “SEC
Filings”).  Holder has not been furnished any literature other than this
Agreement and the SEC Filings and is not relying on any information,
representation or warranty by the Company or any of its affiliates or agents,
other than information contained in this Agreement and the SEC Filings, in
determining whether to purchase the Securities. Holder further represents that
it has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Securities.







 
3

--------------------------------------------------------------------------------

 

 5.3  Investment Experience.  Holder is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities.  If other than an
individual, Holder also represents it has not been organized solely for the
purpose of acquiring the Securities.  Holder either has a pre-existing personal
or business relationship with the Company or its officers, directors or
controlling persons, or by reason of Holder’s business or financial experience,
or the business or financial experience of their professional advisors who are
unaffiliated with and who are not compensated by the Company, directly or
indirectly, have the capacity to protect their own interests in connection with
the issuance of the Securities.


 5.4  Accredited Investor.  Holder is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission
(the “SEC”), as presently in effect, and the attached ACCREDITED INVESTOR
QUESTIONNAIRE has been completed by Holder truthfully and accurately.


 5.5  Restricted Securities.  Holder understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the “Act”) only in certain limited circumstances, and may only
be resold in accordance with all applicable securities laws of any state or any
other applicable jurisdiction.  Holder represents that it is familiar with SEC
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Act and by all applicable state securities laws.  Holder
acknowledges and agrees that (i) the registrar or transfer agent for the shares
of common stock will not be required to accept for registration of transfer any
shares except upon presentation of evidence satisfactory to the Company that the
restrictions on transfer under the Securities Act have been complied with, and
(ii) the shares of Company common stock in the form of definitive physical
certificates will bear a restrictive legend.


 5.6  Further Limitations on Disposition.  Without in any way limiting the
representations and warranties set forth above, Holder further agrees not to
make any disposition of all or any portion of the Securities unless and until:
(a) there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or (b) (i)  Holder has notified the Company of the
proposed disposition and has furnished the Company with a brief statement of the
circumstances surrounding the proposed disposition and (ii) if reasonably
requested by the Company, Holder shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Act.  It is
agreed that the Company will not require opinions of counsel for transactions
made pursuant to Rule 144 except in extraordinary circumstances.


 5.7      Principal Place of Business.  Holder’s principal place of business is
in the state identified on the signature page below.









 
4

--------------------------------------------------------------------------------

 

6.   Miscellaneous.


 6.1  Payment.  All payments under this Note shall be made in lawful tender of
the United States.


 6.2  Usury.  In order to induce the Holder to make the loan to the Company
evidenced by this Note, the Company and the Holder each hereby respectively
represents, warrants and acknowledges to, and agrees, with the other (a) that,
by reason of its own business and financial experience, such party could
reasonably be assumed to have the capacity to protect its own interests in
connection with the transactions contemplated by this Note, and (b) as a
consequence, that the indebtedness evidenced by this Note, including all
interest thereon and other consideration therefor, including, without
limitation, the shares the Company common stock issued pursuant to this Note and
the Warrant, is exempt from the usury restrictions under California law pursuant
to the exemption set for in California Corporation Code Section 25118(b).
Without limiting the effectiveness of said representations, warranties and
exemptions, however, it is nevertheless the intent of the Company and the Holder
that the holder of this Note shall never be entitled to receive, collect or
apply, as interest or other consideration of any kind under this Note or the
Warrants, any amount in excess of the maximum rate of interest permitted to be
charged by applicable law; and in the event the holder of this Note ever
receives, collects or applies as interest or other consideration of any kind any
such excess, such amount which would be excess interest or other consideration
shall be deemed applied when received as a partial prepayment of the principal
amount of this Note; and if the principal amount of this Note is paid in full,
any remaining excess interest or other consideration shall be paid to the
Company forthwith upon demand.


 6.3  Waiver and Amendment.  Any provision of this Note may be amended, waived
or modified solely upon the written consent of the Company and the Holder.  No
amendment, modification, termination or waiver of any provision hereof shall in
any event be effective unless the same shall be in writing, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.


 6.4  Notices.  All notices and other communications required or permitted under
this Note or the Warrant shall be in writing and shall be delivered personally
by hand or by courier, mailed by United States first-class mail, postage
prepaid, sent by facsimile or sent by electronic mail directed (a) if to a
Holder, at such Holder’s address, facsimile number or electronic mail address
set forth on the signature page hereto, or at such other address, facsimile
number or electronic mail address as such Holder may designate by ten (10) days’
advance written notice to the Company or (b) if to the Company, to its address,
facsimile number or electronic mail address and directed to the attention of the
Chief Executive Officer.  All such notices and other communications shall be
deemed given upon personal delivery, on the date of mailing, upon confirmation
of facsimile transfer or upon confirmation of electronic mail delivery.


 6.5  Expenses; Attorneys’ Fees; Representation.  If action is instituted to
collect this Note and the Holder prevails on claims in such action, the Company
promises to pay all reasonable costs and expenses of the Holder, including,
without limitation, reasonable attorneys’ fees and costs of the Holder, incurred
in connection with such action.  Each party to this Note hereby represents and

 
5

--------------------------------------------------------------------------------

 

warrants to the other party that it has had an opportunity to seek the advice of
its own independent legal counsel with respect to the provisions of this Note
and that its decision to execute this Note is not based on any reliance upon the
advice of any other party or its legal counsel.


 6.6  Successors and Assigns.  This Note may be assigned or transferred by the
Holder only with the prior written approval of the Company.  Subject to the
preceding sentence, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.  This Note shall be assigned by
the Company to any successor corporation with which the Company merges, sells
substantially all of its assets, or to which all of the Company’s stock may be
sold, effective upon the closing of such transaction.


 6.7  Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of California as applied to agreements
between residents of the State of California, entered into and to be performed
entirely within the State of California.  Any judicial proceeding brought by any
party hereto to enforce, or otherwise in connection with, this Note may be
brought in any court of competent jurisdiction in the City of Los Angeles,
California, and, by execution and delivery of this Note, the parties hereto (i)
accept, generally and unconditionally, the exclusive jurisdiction of such courts
and any related appellate court and irrevocably agree to be bound by any
judgment rendered thereby in connection with this Note and (ii) irrevocably
waive any objection they may now or hereafter have as to the venue of any such
proceeding brought in such a court or that such a court is an inconvenient
forum.


 6.8  Substitute Notes.  Upon (i) receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation hereof, or (ii) the request of the Holder of this Note upon surrender
hereof, the Company shall execute and deliver in lieu hereof, a new Note or
Notes, payable to the order of the Holder or such persons as the Holder may
request and in a principal amount equal to the unpaid principal amount hereof,
which shall be dated and bear interest from the date to which interest has
theretofore been paid hereon.  Each such Note shall in all other respects be in
the same form and be treated the same as this Note and all references herein to
this Note shall apply to each such Note.


 6.9  Validity.  Any provision of this Note which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Note or affecting the validity or enforceability of such
provision in any other jurisdiction.

















 
6

--------------------------------------------------------------------------------

 



 IN WITNESS WHEREOF, the parties have executed this Note as of the date first
above written.





 
MEEMEE MEDIA INC.
             
By:
/s/ Martin J. Doane
   
Martin J. Doane,
   
Executive Chairman
             
HOLDER
     
KF Business Ventures, LP
 
a California limited partnership
       
By:
Kopple Financial, Inc.,
   
a California corporation,
   
Its General Partner
                 
By:
/s/ Robert C. Kopple
     
Robert C. Kopple, Its President
           
Address:
10866 Wilshire Boulevard, Suite 1500
     
Los Angeles, California 90024











[Signature Page to MeeMee Media Inc. Secured Promissory Note]









 
7

--------------------------------------------------------------------------------

 
